*378
On Rehearing.

Sherwood, J.
The cause has been re-argued. Erom that re-argument I have been more than ever convinced that the judgment recovered by the plaintiff in the circuit cmirt and afterwards affirmed in the court of appeals is based on the most solid foundations of reason and authority. In the opinion of the court of aprpeals the subject of the destruction of riparian rights and the reciprocal right of compensation for such destruction has been fully discussed, and reference made to numerous authorities, which abundantly sustain the position of the plaintiff here, and I simply refer to them and to other authorities cited for plaintiff in this court as fully applicable to the facts of this case, and as sustaining in a very satisfactory way the opinion of the court of appeals. The whole subject may be summarized thus :
The plaintiff was the possessor of certain riparian rights. These rights were property. Of that property he could not be deprived without just compensation, nor could the State itself either exercise such a power of deprivation or confer it upon some subordinate municipality dissevered from the constitutional condition of compensation for the property taken. And the destruction of the property right in question was a taking within the meaning of the constitution of 1865, and of the authorities cited, on behalf of plaintiff.
On the original argument the point was made for defendant that a recovery was had for damages done after suit brought. This is not true in point of fact. The injury-was done prior to suit brought, but tlio full consequences thereof did not appear until resort was had to the courts for redress. The case in this respect is not unlike .the ease of injury to a person where a blow is received before suit brought, but where the full extent of the injury done docs not make itself manifest until long after action begun. But for all *379that, the injury is none the less direct, none the loss concurrent and contemporaneous with the blow, though the damage done is not at once fully apparent.
For these reasons the judgment of the court of appeals affirming that of the circuit court should be affirmed.
Norton and Rat, JJ., concur; Hough, Chief Justice, and Henry, J., dissent.